Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Drawings
The drawings are objected to because in [0054] applicant state that slit-shaped recess 21 is located in the occlusal wall 6 bordering the groove 7.  However, figure 4 points out 21 as being the arch body like 23 of locking element 22 not to a recess.  It is not clear from the figures the recess in these figures.  See [0054-0056].
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  “locking element” in Line 40 should read “the locking element”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “these means” in Line 16 should read “the means”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “locking element” in Line 40 should read “The locking element”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “means” in claims 1 and 2.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the gingival-occlusal direction" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the convex end" in Line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 2 lines 14-21 and lines 30-31 respectively are confusing because it is not clear what the means encompasses in view of specification and claim: the recesses 14,15 in the occlusal wall 6 [0052] or recess 21.  Figure 3 shows recess 14 is pointed out in a different direction from recces 15 when appear to be one opposite the other.  
Claims 1-2 are indefinite because it is also not clear what the free space is referring to, the space between tines 25 [0056] or from which recess.  See also lines 36-38 of both claims is indefinite because “glide onto a wall of the recess surrounding the locking element as the locking element is displaced back and forth” does not make sense in view of the language provided in the claims.
Claim 1 line 47, it is not clear what “it” is referring to.
Claim 2 recites the limitation "the mesial to distal direction" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2  recites the limitation "the mesial to distal direction" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19  recites the limitation "the contour" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 13, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damon (5466151).
Regarding Claims 1 and 2, Damon, in the same field of endeavor discloses, a self-ligating bracket (Figure 16) for orthodontics (abstract), comprising: 
    PNG
    media_image1.png
    253
    409
    media_image1.png
    Greyscale

a base 10; 
an occlusal wall (the face of the bracket that is displayed; labeled above) extending from the base; 
a gingival wall (which is opposite the occlusal wall labeled below) extending from the base; 
a groove (created by 44), which separates the occlusal wall and the gingival wall from each other, and continuously extends in a mesial to a distal direction (see Figure 16); 
a slide 21, which has a labial side (Labeled above) and a lingual side (labeled below), and is held in a guide 30 provided in the occlusal wall, and can be displaced in the gingival-occlusal direction in the guide between a closed position (Column 9, Lines 54-64), in which the slide bridges the groove, and an open position, in which the groove is open in a labial direction (Column 9, Lines 54-64); and 
a means 22 that can hold the slide in both its closed position and in its open position (Column 7, Lines 37-47); 
wherein these means comprise, in the occlusal wall (labeled above), a recess (where 28 sits, defined by 32 and 31) that is open toward the slide (see Figure 16; Column 7, Lines 45-55), in which is inserted a locking element 28 (Column 8, Lines 45-65), which has a convexly designed labial end 42 protruding from the recess (see Figure 16), is directed against the lingual side of the slide (labeled below), and has a lingual end (labeled below) located in the recess;
 provided in the slide on its lingual side are a first depression 33 and a second depression 33, (fig. 9) which are arranged in such a way that the convex end of the locking element protruding from the recess engages into the first depression when the slide is in its open position (Column 8, Lines 21-34), and engages into the second depression when the slide is in its closed position (Column 8, Lines 21-34); 
wherein the bracket (Figure 16) also comprises the following additional features: 
adjacent to the lingual end of the locking element, there is a free space in the recess (Column 7, Lines 45-55); 
the locking element 28 is guided in the recess so that it can be displaced back and forth in a lingual-labial direction (Column 8, Lines 1-30), and has one or more elastically or elastomerically bendable tines 43, which have an end facing in a labial to lingual direction (see Figure 16), and glide onto a wall of the recess surrounding the locking element as the locking element is displaced back and forth Column 8, Lines 1-30);
wherein the recess tapers in the labial to lingual direction (via 44), wherein the recess and locking element are compatible with each other in terms of their shape and position in such a way that (see Figure 16; both the locking element and the recess taper are similar in shape), when the slide is pushed over the convex end of the locking element Column 8, Lines 1-30), thereby forcing the locking element out of the first or second depression and deeper into the recess( Column 8, Lines 1-30), at least one of the tines in the tapering section of the recess is deflected by the wall, on which it glides deeper into the recess, and is elastically or elastomerically bent (Column 8, Lines 1-30).
Regarding Claim 3, Damon discloses the recess (defined by 32 and 31) tapers continuously (via 44 until it meets the end 31)
Regarding Claim 4, Damon discloses the recess (defined by 32 and 31)  has a closed lingual end 31.
Regarding Claim 5, Damon discloses the recess (defined by 32 and 31) has a constant cross section in an area adjacent to the slide, and tapers thereafter via 44.
Regarding Claim 13, Damon discloses the locking element has an arch-like body (see Figure 16, at 42 there is an arch), which consists of two mutually parallel running tines 43, and a head section that connects them 42, which carries the convex end of the locking element.
Regarding Claim 17, Damon discloses a stop 32 is provided on the body of the bracket, which prevents the slide from being displaced beyond the closed position while being moved from its open position into its closed position (Column 6, Lines 45-55).
Regarding Claim 18, Damon discloses the stop is provided on the gingival wall (See figure 16).

Allowable Subject Matter
Claims 6-12, 14-16 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 6, the prior art of record does not teach or render obvious a self-ligating bracket with a the recess has a rectangular cross section and tapers like a wedge. While a self-ligating bracket it taught by Damon(US 5466151), Damon does not further disclose the recess tapers like a wedge as claimed alone or in combination with the elements of Claim 1.
Regarding Claim 8, the prior art does not teach a self-ligating bracket with a recess has a circular cross section and conically taper. While a self-ligating bracket it taught by Damon(US 5466151), Damon does not further disclose the recess is circular or conically tapers as claimed alone or in combination with the elements of Claim 1.
Regarding Claim 10, the prior art does not teach a self-ligating bracket with the tines can be moved closer to each other by pressing the locking element deeper into the recess by exerting pressure on its convex end, during which one tine or both tines are bent by sliding on a wall in the tapering section of the recess. While a self-ligating bracket it taught by Damon(US 5466151), Damon does not further disclose the tines or recess as claimed alone or in combination with the elements of Claim 1.
Regarding Claims 14 and 15, the prior art does not teach a self-ligating bracket with a locking element has outer edges that are provided with a chamfer and the tines have inclined surfaces or conical surfaces that face the adjacent wall surface of the recess at their ends. While a self-ligating bracket it taught by Damon(US 5466151), Damon does not further disclose the tines or recess as claimed alone or in combination with the elements of Claim 1.
Regarding Claim 19, the prior art does not teach a self-ligating bracket with a the contour of the second depression is adjusted to the contour of the convex end of the locking element. While a self-ligating bracket it taught by Damon(US 5466151), Damon does not further disclose the tines or recess as claimed alone or in combination with the elements of Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772